            Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

IN THE MATTER OF THE SEARCH OF
SEIZED ELECTRONIC DEVICES AND
STORAGE MEDIA KNOWN AS:
                                                     Case No. 21-mj-08047-JPO
A rose/gold Apple iPhone 10 and a black
Samsung cellular telephone, with IMEI:
354232115446925


               APPLICATION AND AFFIDAVIT FOR SEARCH WARRANT

       I, Joshua Temple, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), being duly sworn depose and state:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF), a component of the U.S. Department of Justice, having been so employed

since March 11, 2020. I am currently assigned to ATF Kansas City Group I, and charged with

investigating violations of Federal Firearms, Explosives, and Arson Laws. I have successfully

completed the Criminal Investigator Training Program and the ATF Special Agent Basic

Training at the Federal Law Enforcement Training Center in Glynco, Georgia. Prior to that, I

was employed as a Police Officer with the Baltimore City, Maryland Police Department for

approximately two years and an armed federal contractor for the Department of Homeland

Security and Federal Protective Services for approximately one and a half years. I have been a

member of the Army Reserves for approximately 15 years, where I am a Military Intelligence

Officer and former Military Police Officer.

       2.       I have received specialized training in drug and firearms related investigations

and instruction pertaining to the laws of search and seizure, and have been involved in numerous


                                                 1
            Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 2 of 21




investigations related to the possession of firearms by prohibited persons throughout my law

enforcement career. I am familiar with the enforcement of Federal firearms laws as well as the

enforcement of Federal narcotics laws. My training and experience has involved, among other

things, (a) the debriefing of defendants, witnesses, informants, as well as others who have

knowledge of the distribution and transportation of controlled substances and / or the illegal

acquisition and distribution of firearms, and the laundering and concealment of proceeds of

firearms trafficking/ drug trafficking; (b) surveillance; and the analysis of documentary and

physical evidence. Based on my training and experience as an investigator, I have become

familiar with the manner in which firearms traffickers and narcotics traffickers conduct their

firearms and narcotics related business, including the methods employed by narco tics dealers to

import and distribute narcotics, the manner in which firearms are exported and / or transported

illegally, the methods in which individuals collect and launder firearm and narcotic proceeds,

and other aspects of firearms and narcotics trafficking. These methods include, but are not

limited to the use of wireless communication technology (such as cellular phones), the utilization

of computers, electronic mail, counter-surveillance, false or fictitious identities, and the use of

coded communications in an attempt to avoid detection by law enforcement. I have been

personally involved in numerous investigations involving the unlawful possession of firearms

and the possession, manufacture, and distribution of controlled substances, including cocaine,

marijuana and heroin.

                   IDENTIFICATION OF DEVICES TO BE EXAMINED

       3.       I have probable cause to believe a search of the above-listed cellular telephones (a

rose/gold Apple iPhone 10 (with unknown identifying numbers) and a black Samsung, with

IMEI: 354232115446925, seized from Donnell Hall by law enforcement on March 22, 2021)



                                                  2
            Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 3 of 21




will lead to evidence, fruits, and instrumentalities of the offenses listed below and are located

upon said premises in the District of Kansas, based upon the following facts:


                         FACTS SUPPORTING PROBABLE CAUSE

       The following facts were made known to me by personal observation or from information,

which I received, from ATF Special Agents, FBI Special Agents, Kansas City, Kansas Police

Officers, and/or from other individuals:

       4.       On Tuesday, March 2, 2021, ATF Task Force Officers and Special Agents

conducted surveillance at 1933 N. 73rd Terrace, Apartment #8, Kansas City, Kansas 66112.

Ongoing investigation led law enforcement to believe this to be the home of Donnell HALL’s

grandmother, Rosetta Brown, and that HALL resides there. Investigation has also led law

enforcement to believe HALL owns a 2011 Black Volkswagen Jetta (VIN:

3VWDZ7AJ9BM353373). Investigators have observed HALL alone inside and operating the

same Jetta with several different Kansas temporary registration tags displayed.

       5.       On March 2, 2021, at 5:26 p.m., surveillance officers observed and positively

identified HALL walking eastbound from around the west side of 1935 N. 73rd Terrace , which is

attached to 1933 on the west side of the building. HALL stopped at the entrance of 1935 and

briefly spoke to an unidentified individual. HALL then jogged eastbound, past 1933, and then

cut northbound around the east corner of the building. HALL then walked toward a black

Volkswagen, which was parked to the east of 1933 N. 73rd Terrace. Surveillance officers were

unable to confirm any contact between HALL and the Volkswagen’s occupants, due to a fence

that obstructed their view. The officers were able to see that when HALL reentered their field of

vision, the Volkswagen left. HALL walked out of sight and surveillance officers could not

confirm his exact destination. Surveillance units followed the Volkswagen and observed the


                                                 3
            Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 4 of 21




vehicle’s tag (Missouri temporary tag 051W8N), which is registered to Davelle Mitchell, 743

Lafayette Avenue, Kansas City, Kansas.

       6.       A short time later, a silver sedan entered the parking lot and parked near where

the Volkswagen had previously been parked. HALL reappeared on foot and approached the stall

where the sedan parked. HALL was again blocked by a fence, but surveillance officers observed

what appeared as a brief interaction between Hall and the silver sedan’s occupants, as no one

entered or exited the sedan. HALL walked back toward 1933, out of officers’ sight, and the

sedan left. The sedan’s license plate (Kansas 180JMC) returned as registered to Justin Scott,

2921 N. 55th Street, Kansas City, Kansas, on a 2004 Chevrolet Aveo.

       7.       Shortly thereafter, a red sedan arrived and parked in the same area as the previous

two vehicles. HALL again appeared and officers observed what they believe to be a brief

interaction between HALL and the red sedan’s occupant(s). After a few minutes, HALL walked

back toward 1933 and the red sedan left. The red sedan’s license plate (Kansas 544NBJ)

returned as registered to Anthony Kenney, 2627 N. 34th Street, Kansas City, Kansas 66104, on a

2006 Chevrolet Monte Carlo.

       8.       The above listed actions, witnessed by surveillance officers, all took place within

a two-hour timeframe. The vehicles HALL interacted with all parked in roughly the same spot,

the occupants never exited the vehicles, and HALL would come out to them within moments of

the vehicles’ arrival. HALL would then engage in a brief interaction with the vehicles’

occupants, the vehicles would leave the area, and HALL would return to the 1933 apartment

complex. Investigators believe this pattern of activity, observed during surveillance on March 2,

2021, is consistent with drug distribution activity and recurring drug customer/dealer

interactions.



                                                 4
            Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 5 of 21




       9.       On March 4, 2021, members of the ATF conducted surveillance on HALL at

1933 N. 73rd Terrace #8, Kansas City, Kansas. At approximately 4:00 p.m., a silver Ford

Escape backed into a parking stall outside of 1933 N. 73rd Terrace, in the same area officers had

observed HALL meet with previous vehicles. Officers observed the silver Escape’s male driver

appeared to be looking down. It appeared the driver was messaging on his phone. Based on

training and experience, it is common during drug transactions for buyers to arrive at an agreed

meeting spot and then communicate with the dealer to inform them they are there.

       10.      At approximately 4:04 p.m., officers observed HALL walking east from the 1933

complex to the silver Escape. HALL spoke with the male driver while standing outside the

driver’s door. HALL reached in the driver’s window and appeared to pass something to the

Escape’s driver. After a few seconds, HALL walked back to the building and the silver Escape

left. The incident was captured on video and recorded.

       11.      Surveillance units in the area followed the silver vehicle, a 2018 silver Ford

Escape (KS Tag 561NHB). Soon thereafter, Kansas City, Kansas Police Department (KCKPD)

officers initiated a traffic stop on the vehicle. When the officers approached the vehicle, they

detected an odor of unburnt marijuana emitting from the vehicle. Officers later searched th e

vehicle, but did not locate any marijuana or other narcotics.

       12.      At approximately 4:45 p.m., surveillance officers were preparing to move

positions, as a recently-arrived vehicle had blocked their line of sight. While attempting to move,

officers observed HALL standing outside on the east side of 1933 N. 73 rd Terrace, between the

parking lot and the building. HALL appeared to be looking around for someone. Approximately

two minutes later, officers observed a black pickup truck pull into a parking stall, at an angle

south of the officers. The officers observed HALL walk up to the truck’s driver side window.



                                                 5
          Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 6 of 21




After a minute or two, the truck left the area. Officers observed HALL walk back towards 1933.

Surveillance officers observed HALL holding U.S. currency in his left hand as he walked

towards the building. After the truck departed, surveillance officers chose not to follow the truck

or attempt a stop due to limited resources of marked vehicles at the time and the reckless manner

in which the truck left the parking lot.

       13.     The above listed actions, witnessed by surveillance officers, all took place within

an hour. The vehicles HALL interacted with all parked in roughly the same spot, the occupants

never exited the vehicles, HALL appeared shortly after the vehicles arrived, and HALL’s

interactions with the occupants were brief. Investigators believe this pattern of behavior on

March 4, 2021 is consistent with drug distribution activity.

       14.     On March 18, 2021, law enforcement conducted surveillance on HALL at 1933

N. 73rd Terrace, Apt. 8, Kansas City, Kansas. Surveillance units were positioned in the parking

lot on the east side of the 1933 complex, where they had witnessed the other previous

transactions take place. Surveillance units observed a silver, four-door sedan back into a parking

stall, in the same area where HALL previously engaged with others. Moments later, officers

observed HALL exit the vehicle’s rear passenger’s side and walk toward 1933, out of view. A

short time later, HALL returned to the silver sedan’s rear passenger door, carrying a red

backpack. HALL opened the door and leaned inside for a few minutes. HALL then

momentarily went back into 1933 (the apartment complex containing Apt. 8) with the red

backpack, came back outside (still carrying the red backpack), and walked directly to his parked

black Volkswagen Jetta. Officers noted the Jetta was backed in, under the covered parking stalls,

along the east side of the parking lot. HALL sat in his vehicle, for approximately eight minutes,

before departing northbound in the Jetta. Surveillance units followed HALL for a period of time



                                                6
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 7 of 21




before losing sight of him.

       15.     On March 19, 2021, law enforcement conducted mobile surveillance on HALL.

Officers observed HALL leave the 1933 complex in his black Volkswagen Jetta, bearing Kansas

temporary registration tag C608417. Prior to HALL’s departure, officers observed him with the

same red backpack. Officers conducted a mobile surveillance operation and followed HALL’s

Jetta. Officers observed HALL stop at 26th and Quindaro in Kansas City, Kansas. An unknown

black male exited an unknown house at the intersection and approached HALL’s vehicle. After

a brief interaction between the two, the unknown male walked back to the residence. HALL then

immediately drove off. A short time later, HALL stopped at the Fast & Friendly Convenience

Store and Gas Station, at 17th and Minnesota, Kansas City, Kansas. While parked at the pumps,

officers observed an unknown black male walk up to HALL’s passenger window. Officers then

observed HALL conduct what appeared to be a hand-to-hand transaction with the male. HALL

never exited his vehicle or purchased gas at the pump. After the unknown male left, HALL

pulled out of the parking lot. Based on training and experience, investigators believe these

interactions reflect HALL conducted hand-to-hand drug transactions. Surveillance units

continued to follow HALL before losing sight of him.

       16.     On March 22, 2021, law enforcement conducted an open source social media

search for HALL. Investigators located Donnell Hall on Facebook and found his account was

open to the public. Investigators located a picture, posted on Facebook by HALL on February

27, 2021. The Facebook photo showed HALL posing with the same red backpack observed

during surveillance operations. Investigators also located a Facebook picture, posted on

Facebook by HALL on March 21, 2021, showing HALL with what appears to be a handgun in

his back left pants pocket.



                                                7
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 8 of 21




       17.     On March 22, 2021, members of the FBI, ATF, and Kansas City Kansas Police

Department (KCKPD) were looking for Donnell HALL in order to serve an arrest warrant out of

Wyandotte County, Kansas, District Court for Felony Fleeing and Eluding. At approximately

1:30 p.m., law enforcement initiated a surveillance operation on HALL, and his parked black

Jetta, at 1933 N. 73rd Terrace, Apt. 8, Kansas City, Kansas.

       18.     At approximately 3:41 p.m., a silver 2005 Ford 500 sedan (Kansas Tag: 103NTJ)

backed into a parking spot outside of 1933 N. 73rd Terrace, Kansas City, Kansas. This appeared

to be the same silver sedan surveillance officers observed HALL in on March 19, 2021.

Investigators observed HALL exit the sedan’s front passenger seat. With the passenger door still

open, HALL then turned toward the sedan’s driver and appeared to engage in a brief

conversation. HALL then climbed back into the passenger seat and reached into the rear of the

vehicle (as if trying to grab something). At this time, the arrest team moved in. Officers were in

unmarked vehicles with flashing red and blue lights. Agents and officers wore vests displaying

“POLICE” or their respective agency’s name. HALL then sat down in the passenger seat, started

to close the passenger door, then quickly opened it back up with his hands displayed in

compliance. Law Enforcement placed HALL under arrest and detained the sedan’s driver,

Steven Williams (DOB: 3/1/1995). During a search incident to HALL’s arrest, officers

recovered the following from HALL’s person: a handgun holster from his waistline, two cellular

phones from his pocket (a rose-gold Apple iPhone 10 and a black Samsung (IMEI:

354232115446925), a small plastic bag containing approximately two grams of suspected

synthetic marijuana (later field tested negative for the presence of THC), and $871.40 in U.S.

Currency.

       19.     While standing outside the vehicle, officers observed, in plain view, a firearm on



                                                8
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 9 of 21




the sedan’s front passenger’s seat. Officers also observed, in plain view, the previously-

mentioned red backpack on the sedan’s front passenger floor board. Officers noted the smell of

marijuana emitting from inside the vehicle. Based on the odor of marijuana and plain view of

the firearm, law enforcement conducted a search of the vehicle.

       20.     From the sedan’s front passenger seat, where HALL was first observed by law

enforcement, officers recovered a Glock, Model 20 GEN 4, caliber 10mm handgun, with serial

number BBLR494. The firearm was loaded with an extended magazine, containing 30 rounds of

ammunition, and one round in the chamber. HALL also had an empty appendix holster in his

waistband, which investigators later determined the firearm fits into. ATF later conducted an

interstate nexus on the Glock handgun and determined the firearm was not manufactured in

Kansas. As such, the firearm would have traveled in interstate and/or foreign commerce prior to

being found in the defendant’s possession.

       21.     Officers conducted a search of the red backpack, located on the sedan’s front

passenger floor board, in a location officers first observed HALL was seated. Inside the

backpack, officers located an additional 10mm Glock magazine containing 14 rounds of

ammunition. Officers also located a Glock .40 caliber extended magazine, with 28 rounds of .40

caliber ammunition, inside the red backpack’s main pouch. Additionally within the backpack,

officers located a mason jar with approximately 27 grams of suspected marijuana. Investigators

later conducted a field test of the suspected marijuana, which tested positive for the presumptive

presence of THC. Officers also located an electronic scale, numerous plastic sandwich bags, and

another plastic bag containing approximately 70 grams of suspected synthetic marijuana inside

the backpack. Officers later conducted a field test of the suspected synthetic marijuana , but did

not receive a positive presumptive indication for the presence of THC.



                                                 9
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 10 of 21




       22.      During a later post-Miranda interview, HALL said he sells marijuana to make

ends meet and does not smoke marijuana. HALL did not admit to possessing the firearm, but

said if he carried a firearm, it would be for protection only.

       23.      Officers located the following additional contraband in the vehicle, which was

later claimed by the driver, Steven Williams:

       a. A Glock, Model 26 GEN 4, caliber 9mm handgun, serial number ZRE869, with an

             extended magazine and ammunition

       b. A large plastic bag, located behind the front passenger seat, containing:

                i. six packages of edible marijuana;

                ii. a plastic bag, containing approximately 23 grams of suspected marijuana,

                   which later tested positive with a presumptive presence of THC;

               iii. a plastic bag, containing approximately 20 grams of suspected marijuana,

                   which later tested positive with a presumptive presence of THC;

       c. Two labeled “cannabis flower” bags, located in the center console of the vehicle;

       d. Two 9mm Glock magazines, located in the center console of the vehicle;

       e. A digital scale, located in the center console of the vehicle; and

       f. Assorted cut plastic bags, located on the driver’s side floorboard.

       24.      A review of HALL’s criminal history shows he has two prior felony convictions

in the state of Kansas. In 2021, HALL was convicted of felony Distribution of Marijuana, in

Johnson County, Kansas, District Court Case No. 20CR1687; and, in 2015, HALL was convicted

of felony Possession of Cocaine, in Wyandotte County, Kansas, District Court Case No.

2014CR0998. These were both felony crimes that HALL knew he had been convicted of,

because he was sentenced to more than twelve months in custody. As such, HALL was



                                                 10
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 11 of 21




prohibited from possessing the Glock, Model 20 GEN 4 firearm on March 22, 2021.

       25.      Based on your Affiant’s training, experience, observations during surveillance,

and HALL’s statements, investigators believe HALL is a marijuana distributor. On the date of

his arrest, HALL possessed approximately 27 grams of marijuana (an amount consistent with

distribution), plastic bags, and a digital scale. Based on training and experience, drug dealers use

plastic bags to distribute marijuana for sale and utilize digital scales to weigh and package their

product for distribution. The U.S. Currency recovered from HALL is also indicative of monies

received in distributing drugs. It is also your affiant’s experience that drug traffickers often carry

firearms to protect themselves from rival dealers and from being robbed during illicit

transactions.

       26.      Based upon the aforementioned facts, I believe the rose/gold Apple iPhone 10 (with

unknown identifying numbers) and the black Samsung, with IMEI: 354232115446925, seized

from Donnell Hall by law enforcement on March 22, 2021, contain data and information that will

be fruits, evidence, and/or instrumentalities of Title 21, United States Code, Section 841(a)(1)

(possession with intent to distribute marijuana); Title 18, United States Code, Section 924(c)(1)(A)

(possession of a firearm in furtherance of drug trafficking); and Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2) (felon in possession of a firearm).

       27.      I know that retrieving names and the respective phone numbers assoc iated with

them, would assist in further identifying relationships and identities of subjects associated with

this investigation. I know that subjects utilize cellular phones equipped with digital cameras and

use such devices to photograph firearms and subjects possessing or “posing” with firearms and

drugs. I know that subjects often photograph themselves and other subjects, and that these

photographs can be sent and received electronically from cellular phone to cellular phone. I also



                                                 11
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 12 of 21




know that subjects utilize mobile phones to communicate via text messaging. I know that

subjects involved in the distribution of controlled substances often keep lists, ledgers, and

records of their dealings. Based upon my training and experience, examining data stored o n

cellular telephones can uncover, among other things, evidence that reveals or suggests who

possessed or used the device, how the device was used, the purpose of its use, and when it was

used.

28.     I hereby request the Court’s permission to conduct a full and complete forensic phone

examination of the cellular telephones, seized by law enforcement on March 22, 2021, and

further described as a rose/gold Apple iPhone 10 (with unknown identifying numbers) and a

black Samsung, with IMEI: 354232115446925, which is currently in the custody of ATF

personnel, within the District of Kansas, at the signing of the search warrant. The requested

examination includes a search of photographs, e-mails, “address books” or “contacts” lists, call

logs, audio files, contact lists, calendars, stored image and video files, internet history, location

data, and SMS and MMS text messaging related to drug possession and distribution, and

unlawful firearm possession.

        29.    Based on your affiant’s training and experience, your affiant knows the following:

        a.     Persons involved in the distribution of controlled substances utilize cellular

telephones to conduct their illicit transactions. This would include contacting customers, sources

of supply, and those assisting in the distribution of controlled substances.

        b.     Persons involved in the distribution of controlled substances commonly maintain

telephone contact lists or directories. These often include names, nicknames, email addresses,

and contact numbers of those involved in illicit activity.

        c.     Those involved in the distribution of controlled substances conduct their illicit



                                                  12
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 13 of 21




trade via internet and cellular phone in various forms, including conversations, voice messages,

text messages, instant messaging, various messaging applications, and social media. It is also

common for drug traffickers to carry multiple cellular phones and switch the phone frequently.

       d.      Persons involved in the distribution of controlled substances often take

photographs of themselves with associates, as well as photographs of them with drugs and

weapons.

       e.      Those involved in the distribution of controlled substances use and possess

firearms to protect themselves, the illegal proceeds, and controlled substances from other others.

       f.      Persons who are prohibited from possessing firearms utilize cellular telephones to

contact persons for the purpose of obtaining and purchasing firearms they cannot legally

purchase from a Federal Firearms Licensee.

                                     TECHNICAL TERMS

       30.     Based on my training and experience, your affiant uses the following technical

terms to convey the following meanings:

       31.     Wireless/cellular telephone: A wireless telephone (or mobile phone, or cellular

telephone) is a handheld wireless device used for voice and data communic ation through radio

signals. These telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones or traditional “land line” telephones. A wireless

telephone usually contains a “call log,” which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and phone

numbers in electronic “address books” or “contacts” lists; sending, receiving, and storing text

messages and e-mail; taking, sending, receiving, and storing still photographs and moving video;



                                                13
          Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 14 of 21




storing and playing back audio files; storing dates, appointments, and other informa tion on

personal calendars; and accessing and downloading information from the Internet. Wireless

telephones may also include global positioning system (“GPS”) technology for determining the

location of the device.

         32.   Geotagging: Geotagging is a feature that geographically tags the location and time

of a photograph taken. The data saved at the time the image is captured is usually placed in a JPEG

file using the exchangeable image file format (EXIF). The metadata within the EXIF is then

readable by numerous photo editing software programs. Simply defined, metadata contains data

that describe a file. In the case of EXIF metadata, it is data that describes data used by digital

cameras, digital imaging software, and others to describe the particular attributes of a digital image

file. The tagging information is added to photographs or video at the time it is taken if the

geotagging tool is enabled in the camera settings. Programs such as Google Maps can be used to

track the location a photograph or video was taken using the metadata encoded in photograph or

video.

         33.   SIM card: SIM cards, or Subscriber Identity Module cards, or Subscriber

Identification Modules, are plastic cards that have an embedded circuit on them that stores personal

information of the account holder, including his or her phone number, address book, text messages

and other data. A SIM card user can easily change cellular phone handsets by simply removing

the SIM card from one handset and placing it in another compatible handset. In addition to the

SIM card’s ability to identify the cell phone user’s phone number, contacts list, and text messages,

the SIM card stores information used by the wireless carrier to identify the subscriber.




                                                 14
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 15 of 21




       34.     SD Cards: SD cards are a type of storage medium that come in various sizes. Some

wireless telephones contain removable SD cards, on which the phone can store data, including but

not limited to pictures, video, audio recordings, and contact lists.

      35.      Portable media player: A portable media player (or “MP3 Player” or iPod) is a

handheld digital storage device designed primarily to store and play audio, video, or photographic

files. However, a portable media player can also store other digital data. Some portable media

players can use removable storage media. Removable storage media include various types of flash

memory cards or miniature hard drives. This removable storage media can also store any digital

data. Depending on the model, a portable media player may have the ability to store very large

amounts of electronic data and may offer additional features such as a calendar, contact list, clock,

or games.

       36.     GPS: A GPS navigation device uses Global Positioning System to display its

current location. It often contains records of the locations where it has been. Som e GPS navigation

devices can give a user driving or walking directions to another location. These devices can

contain records of the addresses or locations involved in such navigation. The Global Positioning

System consists of multiple satellites orbiting the earth. Each satellite contains an extremely

accurate clock. Each satellite repeatedly transmits by radio a mathematical representation of the

current time, combined with a special sequence of numbers. These signals are sent by radio, using

specifications that are publicly available. A GPS antenna on Earth can receive those signals. When

a GPS antenna receives signals from at least four satellites, a computer connected to that antenna

can mathematically calculate the antenna’s latitude, longitude, and sometimes altitude with a high

level of precision.




                                                 15
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 16 of 21




       37.     PDA: A personal digital assistant, or PDA, is a handheld electronic device used for

storing data (such as names, addresses, appointments or notes) and utilizing computer programs.

Some PDAs also function as wireless communication devices and are used to access the Internet

and send and receive e-mail. PDAs usually include a memory card or other removable storage

media for storing data and a keyboard and/or touchscreen for entering data. Removable storage

media include various types of flash memory cards or miniature hard drives. This removable

storage media can store any digital data. Most PDAs run computer software, giving them many

of the same capabilities as personal computers. For example, PDA users can work with word

processing documents, spreadsheets, and presentations. PDAs may also include GPS technology

for determining the location of the device.

       38.     IP Address: An Internet Protocol address (or simple “IP address”) is a unique

numeric address used by computers on the Internet. An IP address is a series of four numbers,

each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer attached to

the Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static —that is, long term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

      39.      Internet: The Internet is a global network of computers and other electronic devices

that communicate with each other. Due to the structure of the Internet, connections between

devices on the Internet often cross state and international borders, even when the devices

communicating with each other are in the same state.

      40.      Digital camera/SD Card/Memory Stick: A digital camera is a camera that records

pictures as digital picture files, rather than by using photographic f ilm. Digital cameras use a



                                                16
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 17 of 21




variety of fixed and removable storage media to store their recorded images. Images can usually

be retrieved by connecting the camera to a computer or by connecting the removable storage

medium to a separate reader. Removable storage media include various types of flash memory

cards, SD cards, memory sticks, or miniature hard drives. Most digital cameras also include a

screen for viewing the stored images. This storage media can contain any digital data, including

data unrelated to photographs or videos.

       41.     Based on my training, experience, and research, I know that the listed cellular

telephones have capabilities that allow them to serve as a wireless telephone, digital camera,

portable media player, GPS navigation device, and PDA. In my experience, examining data stored

on devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       42.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some time on the device. This information can sometimes be

recovered with forensics tools.

       43.     There is probable cause to believe that things that were once stored on the device

may still be stored there, for at least the following reasons:

       44.     Based on my knowledge, training, and experience, I know that computer files or

remnants of such files can be recovered months or even years after they have been downloaded

onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

storage medium can be stored for years at little or no cost. Even when files have been deleted,

they can be recovered months or years later using forensic tools. This is so because when a person



                                                 17
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 18 of 21




“deletes” a file on a storage medium, the data contained in the file does not actually disappear;

rather, that data remains on the storage medium until it is overwritten by new data.

       45.      Therefore, deleted files, or remnants of deleted files, may reside in free space or

slack space—that is, in space on the storage medium that is not currently being used by an active

file—for long periods of time before they are overwritten. In addition, a computer’s operating

system may also keep a record of deleted data in a “swap” or “recovery” file.

       46.      Forensic evidence. This application seeks permission to locate not only

electronically stored information that might serve as direct evidence of the crimes described on the

warrant, but also forensic evidence that establishes how the listed cellular telephones were used,

the purpose of its use, who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the listed cellular telephones because:

       a. Data on the storage medium can provide evidence of a file that was once on the storage

             medium but has since been deleted or edited, or of a deleted portion of a file (such as a

             paragraph that has been deleted from a word processing file). Virtual memory paging

             systems can leave traces of information on the storage medium that show what tasks

             and processes were recently active. Web browsers, e-mail programs, and chat programs

             store configuration information on the storage medium that can reveal information such

             as online nicknames and passwords. Operating systems can record additional

             information, such as the attachment of peripherals, the attachment of USB flash storage

             devices or other external storage media, and the times the computer was in use.

             Computer file systems can record information about the dates files were created and

             sequence in which they were created.




                                                  18
        Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 19 of 21




       b. Forensic evidence on a device can also indicate who has used or controlled the device.

             This “user attribution” evidence is analogous to the search for “indicia of occupancy”

             while executing a search warrant at a residence.

       c. A person with appropriate familiarity with how an electronic device works may, after

             examining this forensic evidence in its proper context, be able to draw conclusions

             about how electronic devices were used, the purpose of their use, who used them, and

             when.

       d. The process of identifying the exact electronically stored information on a storage

             medium that are necessary to draw an accurate conclusion is a dynamic process.

             Electronic evidence is not always data that can be merely reviewed by a review team

             and passed along to investigators. Whether data stored on a computer is evidence may

             depend on other information stored on the computer and the application of knowledge

             about how a computer behaves. Therefore, contextual information necessary to

             understand other evidence also falls within the scope of the warrant.

       e. Further, in finding evidence of how a device was used, the purpose of its use, who used

             it, and when, sometimes it is necessary to establish that a particular thing is not present

             on a storage medium.

       47.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the listed cellular

telephones consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.



                                                   19
         Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 20 of 21




       48.     Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

       49.     I hereby request the Court’s permission to conduct a full and complete forensic

phone examination for all records, data, and information on the listed cellular telephones and SIM

cards described in the affidavit which relate to violations of Title 21, United States Code, Section

841(a)(1) (possession with intent to distribute marijuana); Title 18, United States Code, Section

924(c)(1)(A) (possession of a firearm in furtherance of drug trafficking); and Title 18, United

States Code, Sections 922(g)(1) and 924(a)(2) (felon in possession of a firearm) and probable cause

exists to believe the information and items listed herein will be found secreted in the listed cellular

telephones, including:

          a.   Lists of customers and related identifying information;
          b.   Any information recording meetings, deliveries, the schedule and travel of the
               parties involved in drug trafficking;
          c.   Contact information, incoming and outgoing call information, pictures, videos,
               stored voicemail and text messages;
          d.   Types, amounts, and prices of drugs trafficked as well as dates, places, and
               amounts of specific transactions;
          e.   Any information related to sources of drugs (including names, addresses, phone
               numbers, or any other identifying information);
          f.   Device ownership and user information, including evidence of user attribution
               showing who used or owned the Device at the time the things described in the
               warrant were created, edited, or deleted, such as logs, phonebooks, saved
               usernames and passwords, documents, and browsing history;
          g.   Photographs, images, and videos of drug trafficking activity, drug trafficking
               associates, instrumentalities or proceeds of drug trafficking, and firearm use and
               possession in connection with such; including stored information related to the
               date, time, user and owner of the device, and location of the image generation;



                                                  20
Case 2:21-mj-08047-JPO Document 1 Filed 03/26/21 Page 21 of 21




              26
